Title: To Benjamin Franklin from Thomas Barclay, 14 February 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 14 Feby. 1782
I had Yesterday the honour of receiving Your Excellencys letter of the 4th. and I shou’d immediately wait upon You at Passy, but I think it better to remain here for your reply to what I shall now write, and that shall intirely govern my Proceedings— I have not Yet been able to procure proper Conveyances for the supply’s that are here, nor indeed Can I say when it will be in my power to do it— I have with Mr. Adams’s approbation made proposals for the purchase of a ship at Ostend, one of those mentiond in my last to You, but there is no Prospect of her being here in less than three or four weeks, and at present there is but one Vessell in this harbour fit to trust a Bale of Goods to America in— She is a good Vessell, built on a Construction for sailing fast, but is unarmed— I am to receive an answer tomorrow whether her Owners will take in any of the supplys for Boston and on what terms— There is an Arm’d ship and an unarm’d Brigantine expected here every day to load for Boston. If I Can do nothing better I shall endeavour to engage as much room on board each as will be necessary, and in this Manner to divide the risk, and get away the goods some how or other. If I wait here untill this is done, it will, I dare say, take up six weeks of my time, and I submit to Your Excellency’s determination, whether in the Mean time you wish me to attend any Consultation with you and Mr. Ridley, when we might determine whether it woud be better for me to return to Amsterdam or proceed to Brest. If you do, the fatigue of the Journey is not the smallest obstacle— I am extremely unwilling to take up Your time by mentioning the Various prospects that arise of shipping the Goods, as upon a Closer examination they generaly Vanish. I shall therefore only add that every thing in my power shall be done to put an end to the business here, every part of which has been involved in difficulty, Vexation and Expence— Part of the goods, proving British Manufactures, I shall endeavour to exchange for those of Germany or Holland, Congress having prohibited the Importation of any into America that are not prize goods—
I shall be much indebted to You for Your sentiments whether my Attendance in France or here is most necessary, and in expectation of them I shall hold my self in readiness to follow Your opinion— I am Yet Very young in office, and therefore take the greater liberty of Applying to you that I may profit by Your Advice, and I hope that You will have the goodness to excuse me— Mr. Williams at Nantes and Mr. Moylan at L’Orient will make inquiry respecting proper ships in those parts. There is one at Nantes, but she is not Yet launchd she is intended to Carry sixteen Nine pound Cannon and will I suppose be ready to sail in June— i have the honour to be with the most perfect respect Sir Your Excellencys Most obed, and Most Humb Serv.
Thos Barclay
His Excellency Benjn. Franklin Esqr
 
Notation: Thomas Barclay Amsterdam 14 Feby. 1782.
